lz f department of the treasury internal_revenue_service washington d c contact person id number telephone number go 6h employer_identification_number aa bb cc dd ee ff gg hh ii dear applicant we have considered the request for a ruling by subject organization hereinafter fund that a proposed set-aside be treated as a qualifying_distribution within the meaning of sec_4942 of the internal_revenue_code fund has been recognized as exempt from federal_income_tax under section c of the code and has been classified as a private_foundation within the meaning of sec_509 of the code fund is a charitable_trust created at the request of a following b fund's primary purpose and its only activity to this time has been to support the d of e principally through f fund was publicly supported initially in recent years fund has received most of its support from investment_income and it became a private_foundation recently there has been a reduction both in the d’s needs for support and in the annual amounts of fund's grants fund had xx of undistributed dd income yy of undistributed_income for ee zz of undistributed ff income and aa of undistributed gg income these balances are the amounts which still exist after taking into account amounts distributed in the following year fund expects to have bb of undistributed hh income and cc of undistributed ii income fund’s trustees three individuals and c serve without compensation a second purpose of fund is to support d of g based on information provided there is a reasonable expectation that funds may be needed for such individuals by h fund's trustees with the encouragement of a believe that it is most appropriate and consistent with the fund's mission and the intentions of its original donors under the circumstances to set_aside its income to be available for other d if and when an event similar to b occurs in the near future and that such funds not be diverted to other purposes alternatively fund’s trustees have also agreed to set up a scholarship fund for d of i based on both merit and need in compliance with sec_4945 of the code set up by either fund or by another entity if an occurrence similar to b does not occur by h and will use such scholarship funds in a comparable manner on the basis of the foregoing fund requests irs approval of fund's plan to set_aside money under sec_4942 as follows a in ff the amount up to yy of ee income that remains undistributed at the end of ff b in gg the amount up to zz of ff income that remains undistributed at the end of gg c in hh the amount up to aa of gg income that remains undistributed at the end of hh and d in ii the amount up to bb of hh income that remains undistributed at the end of ii and also in ii the amount up to cc of ii income that remains undistributed at the end of ii similar to b responsibly use the funds set-aside for such purposes not later than the end of ii however that such an event similar to b does not occur before the end of ii fund will expend such funds for other charitable purposes consistent with its trust_indenture as amended by the end of ii before h fund will study and take steps to be prepared for such an alternative distribution including receiving a sec_4945 advance approval from the irs for the proposed scholarship program fund will not ask the service for another set-aside for similar reasons such funds will be set-aside to support the d of occurrences in the event that an event similar to b occurs before h fund will promptly and in the event sec_4942 of the code provides that amounts set-aside for a specific charitable project may be treated as a qualifying_distribution when set_aside if a private_foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and that the specific project for which the amount is set_aside is one that can be better accomplished by the set-aside than by the immediate payment of funds sec_4942 of the code provides that in all taxable years beginning on or after date subject_to such terms an conditions as may be prescribed by the secretary an amount set_aside for a specific project will be treated as a qualifying_distribution if it meets the requirements of subparagraph b sec_4942 of the code provides that an amount set_aside for a specific project shall meet the requirements of this subparagraph if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within years and at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the project is one which can better be accomplished by such set-aside than by immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the suitability test prescribed by the code is satisfied where the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching-grant program such projects include for example a plan to erect a building to house the direct charitable educational or other similar exempt activity of the foundation such as a museum building in which paintings are to be hung even though the exact location and architectural plans have not been finalized a plan to purchase an additional group of paintings offered for sale only as a unit that requires an expenditure of more than one year's income or a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized revrul_75_511 1975_2_cb_450 describes a private_foundation whose primary activity was the granting of educational scholarships the grants were made on an annual basis renewable each year for a year period provided the student getting the grant maintained a certain academic level of achievement the foundation requested approval to set_aside in a separate_account the total amount expected to be paid out to each student in the year in which the initial grant was made thereafter when the grant was renewed payment would be made out of the student's set-aside account the service held that the foundation's scholarship program was one that was regularly carried on as part of its normal ongoing charitable activities it also found that in most instances in its prior years the foundation was able to pay the annual renewal amount of current income the foundation did not show any compelling reasons why it could not continue to finance the grants in this manner the service therefore concluded that the foundation failed to show that its grant-making program could be better accomplished by the use of set-asides than by immediate payment of funds and therefore denied its request the information submitted shows that fund has regularly provided significant support to d of b in the past fund’s proposed set-aside is a one-time commitment especially designed to meet the current circumstances faced by fund and its grantees the combination of the facts that fund’s current d of b do not currently need these funds and the fact that d may need these funds by h supports fund's request for a set-aside fund’s pledged support to its grantees is thus not merely part of its normal ongoing charitable activities and therefore is distinguishable from the facts described in revrul_75_51 we conclude that fund has demonstrated that it can better provide the financial assistance that may be required by its potential grantees for fund’s charitable programs by a set-aside than by the immediate payment of funds further fund represents that if it establishes a scholarship program as proposed it will acquire advance approval under sec_4945 from the irs and amend its trust_indenture accordingly based on the prior statements we rule that fund’s proposed set-asides meet the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations we approve the following set-asides for the following years these balances are the estimated amounts which still exist or will exist after taking into account amounts distributed in the following year yy ee zz ff gg aa hh bb ii cc our approval of fund’s set-aside program is based upon our understanding that fund’s set-asides will in fact be pledged for the specific projects indicated and in the amounts indicated the pledge funds will be expended by h and finally that the estimated cost of the program will be as described fund will also make alternative plans on how to use such funds including a scholarship program for d of and use sucha program in a comparable manner fund will not ask the service for another set-aside for similar reasons fund’s approved set-asides must be evidenced by the entry of the dollar amounts involved on its books_and_records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account for purposes of determining fund’s minimum_investment_return under sec_4942 of the code and the income attributable to fund’s set-asides will also be taken into account in computing fund’s adjusted_net_income under sec_4942 this ruling is directed only to fund sec_61 j of the code provides that it may not be used or cited as precedent we are informing the ohio tax exempt and government entities te_ge office of this ruling sincerely yours p2vectd vi acct gerald v sack manager exempt_organizations technical group
